Exhibit 10.45

 

LOGO [g841875g06i09.jpg]

January 23, 2020

Shao Lee Lin, MD PhD

1111 Evergreen Dr.

Lake Forest, IL 60045

Dear Shao-Lee:

Pursuant to Section 4.1.3 of the Executive Employment Agreement, effective
January 8, 2018, by and between Horizon Therapeutics Inc. (formerly known as
Horizon Pharma, Inc.), Horizon Therapeutics USA, Inc. (formerly known as Horizon
Pharma USA, Inc.) (collectively referred to as “Horizon Therapeutics”) and you,
Shao-Lee Lin, Horizon Therapeutics is terminating your employment without cause.
This termination shall be effective today, January 23, 2020.

Based on this action, and in accordance with Sections 4.4.3(i) and 4.4.4(i), and
subject to your obligations, which include but are not limited to signing the
Release, which is attached as Exhibit A, and the Non-Compete Agreement, which is
attached as Exhibit B, and certain other continuing obligations under your
Executive Employment Agreement, you will be entitled to certain additional
payments and equity acceleration, which are summarized in Exhibit C.

Please remember that the benefits described in Exhibit C are conditioned on your
execution of Exhibits A & B. Additionally, you should be aware of your
continuing contractual commitments to the Company and legal obligations, and the
importance with which the Company views these obligations. Specifically, you
have contractually agreed, for a period of 12 months, to refrain from directly
or indirectly soliciting or encouraging any Horizon Therapeutics employee to
leave their employment with the Company. Secondly, per your Employee
Confidentiality and Inventions Agreement you have a continuing legal and
contractual obligation not to disclose, publish, or otherwise use for any
purpose the Company’s Confidential Information.

 

Sincerely, /s/ Brian K. Beeler                 Brian K. Beeler Executive Vice
President, General Counsel

cc            human resource file



--------------------------------------------------------------------------------

LOGO [g841875g06i09.jpg]

 

EXHIBIT A

RELEASE AND WAIVER OF CLAIMS

In consideration of the payments and other benefits set forth in Section 4.4 of
the Executive Employment Agreement dated January 8, 2018 (the “Employment
Agreement”), to which this form is attached, and the consideration described in
Exhibit C attached thereto, I, Shao-Lee Lin, hereby furnish Horizon
Therapeutics, Inc. and Horizon Therapeutics USA, Inc. (together the “Company”),
with the following release and waiver (“Release and Waiver”).

In exchange for the consideration provided to me by the Employment Agreement
that I am not otherwise entitled to receive, I hereby generally and completely
release the Company and its directors, officers, employees, shareholders,
partners, agents, attorneys, predecessors, successors, parent and subsidiary
entities, insurers, Affiliates, and assigns from any and all claims, liabilities
and obligations, both known and unknown, that arise out of or are in any way
related to events, acts, conduct, or omissions occurring relating to my
employment or the termination thereof prior to my signing this Release and
Waiver. This general release includes, but is not limited to: (1) all claims
arising out of or in any way related to my employment with the Company or the
termination of that employment; (2) all claims related to my compensation or
benefits from the Company, including, but not limited to, salary bonuses,
commissions, vacation pay, expense reimbursements, severance pay, fringe
benefits, stock, stock options, or any other ownership interests in the Company;
(3) all claims for breach of contract, wrongful termination, and breach of the
implied covenant of good faith and fair dealing; (4) all tort claims, including,
but not limited to, claims for fraud, defamation, emotional distress, and
discharge in violation of public policy; and (5) all federal, state, and local
statutory claims, including, but not limited to, claims for discrimination,
harassment, retaliation, attorney’s fees, or other claims arising under the
federal Civil Rights Act of 1964 (as amended), the federal Americans with
Disabilities Act of 1990, the federal Age Discrimination in Employment Act of
1967 (as amended) (“ADEA”), the Illinois Human Rights Act, the Illinois Equal
Pay Act, the Illinois Religious Freedom Restoration Act, and the Illinois
Genetic Information Privacy Act. Notwithstanding the foregoing, this Release and
Waiver, shall not release or waive my rights to indemnification under the
articles and bylaws of the Company or applicable law; to payments under Sections
4.4.3 of the Employment Agreement; under any provision of the Employment
Agreement that survives the termination of that agreement; under any applicable
workers’ compensation statute; under any option, restricted share or other
agreement concerning any equity interest in the Company; as a shareholder of the
Company or any other right that is not waivable under applicable law. I
acknowledge that, among other rights, I am waiving and releasing any rights I
may have under ADEA, that this Release and Waiver is knowing and voluntary, and
that the consideration given for this Release and Waiver is in addition to
anything of value to which I was already entitled as an executive of the
Company. If I am 40 years of age or older upon execution of this Release and
Waiver, I further acknowledge that I have been advised, as required by the Older
Workers Benefit Protection Act, that: (a) the release and waiver granted herein
does not relate to claims under the ADEA which may arise after this Release and
Waiver is executed; (b) I should consult with an attorney prior to executing
this Release and Waiver; and (c) I have twenty-one (21) days from the date of
termination of my employment with the Company in which to consider this Release
and Waiver (although l may choose voluntarily to execute this Release and Waiver
earlier); (d) I have seven (7) days following the execution of this Release and
Waiver to revoke my consent to this Release and Waiver; and (e) this Release and
Waiver shall not be effective



--------------------------------------------------------------------------------

LOGO [g841875g06i09.jpg]

 

until the seven (7) day revocation period has expired unexercised. If I am less
than 40 years of age upon execution of this Release and Waiver, I acknowledge
that I have the right to consult with an attorney prior to executing this,
Release and Waiver (although I may choose voluntarily not to do so); and (c) I
have five (5) days from the date of termination of my employment with the
Company in which to consider this Release and Waiver (although I may choose
voluntarily to execute this Release and Waiver earlier). I acknowledge my
continuing obligations under my Confidential Information and Inventions
Agreement dated January 8, 2018. Pursuant to the Confidential Information and
Inventions Agreement I understand that among other things, I must not use or
disclose any confidential or proprietary information of the Company and I must
immediately return all Company property and documents (including all embodiments
of proprietary information) and all copies thereof in my possession or control.
I understand and agree that my right to the payments and other benefits I am
receiving in exchange for my agreement to the terms of this Release and Waiver
is contingent upon my continued compliance with my Confidential Information and
Inventions Agreement.

This Release and Waiver, including my Confidential Information and Inventions
Agreement dated January 8, 2018 constitutes the complete, final and exclusive
embodiment of the entire agreement between the Company and me with regard to the
subject matter hereof. I am not relying on any promise or representation by the
Company that is not expressly stated herein. This Release and Waiver may only be
modified by a writing signed by both me and a duty authorized officer of the
Company.

Date: February 14, 2020

 

By:   /s/ Shao-Lee Lin               Shao-Lee Lin



--------------------------------------------------------------------------------

LOGO [g841875g06i09.jpg]

 

EXHIBIT B

NON-COMPETITION AGREEMENT

In consideration of the payments and other benefits set forth in Section 4.4 of
the Executive Employment Agreement, effective January 8, 2018, by and between
Horizon Therapeutics Inc. (formerly known as Horizon Pharma, Inc.), Horizon
Therapeutics USA, Inc. (formerly known as Horizon Pharma USA, lnc.)
(collectively referred to as “Horizon Therapeutics”) and you, Shao-Lee Lin (the
“Employment Agreement”), pursuant to Section 4.4.3(i), l, Shao-Lee Lin, for a
period of twelve (12) months following my termination on January 23, 2020, agree
not to acquire, assume or participate in, directly or indirectly, any position,
investment or interest known by me to be adverse or antagonistic to Horizon
Therapeutics, its business or prospects, financial or otherwise, or in any
company, person or entity that is, directly or indirectly, in competition with
the business of the Horizon Therapeutics or any of its affiliates.
Notwithstanding the foregoing, I may invest and/or maintain investments in any
public or private entity up to an amount of 2% of an entity’s fully diluted
shares and on a passive basis.

 

Date: February 14, 2020 By:  /s/ Shao-Lee Lin            

Shao-Lee Lin



--------------------------------------------------------------------------------

LOGO [g841875g06i09.jpg]

 

EXHIBIT C

TERMS OF SEPARATION

Pursuant to your Employment Agreement:

 

  •  

Last day of service 1/23/2020

 

  •  

12 months of base salary ($643,750)

 

  •  

12 months of COBRA

 

  •  

1/5/2020 Vesting – 2019 Grant – PSU – 12,588 shares – The portion of these
performance grants that have vested as of 1/5/2020 will payout as soon as the
determination of metrics is completed. The share number may differ based on the
performance factors that were achieved.

 

  •  

12 months accelerated vesting on all time based awards including options and
RSUs, including the following:

 

  o

1/4/2021 Vesting – 2018 Grant – RSU – 17,892 shares – Per 12 months accelerated
vesting on all time-based awards including options and RSUs.

 

  o

1/5/2021 Vesting – 2018 Grant – RSU – 32,363 shares – Per 12 months accelerated
vesting on all time-based awards including options and RSUs.

 

  o

1/5/2021 Vesting – 2019 Grant – RSU – 17,983 shares – Per 12 months accelerated
vesting an all time-based awards including options and RSUs.

 

  o

1/5/2021 Vesting – 2020 Grant – RSU – 12,094 shares – Per 12 months accelerated
vesting on all time-based awards including options and RSUs.

 

  o

Accelerated vesting of all stock options that would have vested through
1/23/2021- Per 12 months accelerated-vesting on all time-based.

 

  •  

Payment of five (5) days of PTO (maximum carryover from 2019)

 

  •  

Payment of 2019 Discretionary Bonus in the amount of $386,250.00 (60% of
$643,750.00)

You will receive a package from HR that explains the transition from other
company benefits you might currently be enrolled in.